Exhibit 10.12(d)

WORLDSPACE, INC.

2005 INCENTIVE AWARD PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

AGREEMENT made as of this [            ] day of [            ], 2007 (the “Date
of Grant”) between WorldSpace, Inc., a Delaware corporation (hereinafter
referred to as the “Corporation”), and [            ], residing at
[            ] (hereinafter referred to as the “Participant”).

W I T N E S S E T H:

WHEREAS, the Corporation desires, pursuant to the WorldSpace 2005 Incentive
Award Plan (the “Plan”), to provide the Participant with an opportunity to
acquire Class A common shares, $0.01 par value, of the Corporation (hereinafter
referred to as “Shares”) on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Participant hereby agree as follows:

I .    Notice of Grant

1.    Terms of Grant. You have been granted a Free-Standing Stock Appreciation
Right (“SAR”) to be settled upon exercise by the issuance of Shares of the
Corporation, subject to the terms and conditions of the Plan and this Agreement,
as follows:

 

Date of Grant    Vesting Date    The Award shall vest as set forth in Section 2
of Part I below. Base Price per Share   

$

Total Number of Shares Subject to SAR Grant

  

Expiration Date

  

2.    Vesting Schedule. Subject to Participant’s continuing status as an
Employee or Consultant to the Corporation or any Subsidiary or Affiliate and
other limitations set forth in the Plan and this Agreement, the SAR shall become
exercisable cumulatively as to the following amounts of the number of Shares
originally subject thereto (after giving effect to any adjustment pursuant to
the Plan), on the dates indicated:

(a) as to thirty-three and one-third percent (33-1/3%) Shares on or after the
first anniversary of the Date of Grant;

(b)    as to thirty-three and one-third percent (33-1/3%) Shares on or after the
second anniversary of the Date of Grant; and

(c) as to thirty-three and one-third percent (33-1/3%) Shares on or after the
third anniversary of the Date of Grant.



--------------------------------------------------------------------------------

II.    SAR Agreement

1.    Definitions. For purposes of this Agreement, unless otherwise defined
herein, all capitalized terms shall have the same definitions as set forth under
the Plan.

2.    Confirmation of Grant of SAR. Pursuant to a determination by the Committee
of the Board of Directors of the Corporation authorized to administer the Plan,
the Corporation, subject to the terms of the Plan and this Agreement, hereby
grants to the Participant, named above, in addition to and not in lieu of salary
or other compensation for services, the right to acquire an aggregate number of
Shares, as set forth in the Notice of Grant attached as Part I of this
Agreement, subject to adjustment as provided in the Plan. The base price of each
SAR shall be as set forth in Article I, equal to 100% of the Fair Market Value
per Share on the Date of Grant (the “Base Price”).

3.    Exercisability of SAR.

(a)    The SAR shall be exercisable during its term in accordance with the
Vesting Schedule set forth in the Notice of Grant and the applicable provisions
of the Plan and this Agreement.

(b)    Notwithstanding the above, this SAR shall not be exercisable until the
Participant (i) repays in full any and all loans made to him by the Corporation
(or by any Subsidiary or Affiliate of the Corporation), unless the Participant
has the prior written consent of the Committee to exercise the SAR as provided
in Article 4 of the Plan, and (ii) makes arrangements, subject to the
Corporation’s approval, for the payment of the Participant’s minimum tax
withholding obligations (pursuant to Article 13(d) of the Plan) required upon
the exercise of this SAR.

(c)    The SAR may be exercised pursuant to the provisions of this Section 3 as
set forth in Sections 9 and 10 hereof.

4.    Expiration of SAR. The term of the SAR shall be for a period of ten years
from the Date of Grant, subject to earlier termination or cancellation as
provided in this Agreement. The SAR may not under any circumstances be exercised
more than ten (10) years after the Date of Grant. To the extent unexercised, the
SAR shall automatically expire at 12:00 midnight on the Expiration Date as set
forth in the Notice of Grant.

5.    Non-Transferability of SAR. The SAR shall not be assigned, transferred or
otherwise disposed of, or pledged or hypothecated in any way, and shall not be
subject to execution, attachment or other process, except as may be provided in
the Plan. Any assignment, transfer, pledge, hypothecation or other disposition
of the SAR attempted contrary to the provisions of the Plan, or any levy of
execution, attachment or other process attempted upon the SAR, will be null and
void and without effect. Any attempt to make any such assignment, transfer,
pledge, hypothecation or other disposition of the SAR will cause the SAR to
terminate immediately upon the happening of any such event; provided, however,
that any such termination of the SAR under the foregoing provisions of this
Section 5 will not prejudice any rights or remedies which the Corporation or any
Subsidiary or Affiliate of the Corporation may have under this Agreement or
otherwise.

6.    Exercise Upon Termination of Employment. Except as otherwise provided in
the Notice of Grant or herein, or in a written employment agreement between the
Corporation and the Participant, (a) if the Participant’s employment with the
Corporation terminates for any reason, the Participant shall have the right to
exercise any SAR during the 90 day period after such termination of employment,
to the extent it was vested at the date of such termination, but in no event
later than the date the SAR would have expired had it not been for the
termination of such employment. If the Participant’s employment terminates due
to Disability, such 90-day period during which the vested SAR shall remain
exercisable shall be extended to one year, but not beyond the expiration date of
the SAR. If employment terminates due to the Participant’s death, or if the
Participant dies in such 90-day or one-year post-employment exercise period, the
vested SAR will continue to be exercisable as provided herein, or, if no such
provision is made in the Notice of Grant, for a period of one year after the
Participant’s death, but not beyond the expiration date of the SAR.
Notwithstanding the foregoing, if a

Participant’s employment is terminated by the Corporation or by any Subsidiary
or Affiliate for Good Cause,



--------------------------------------------------------------------------------

then the Participant shall immediately forfeit his or her rights to exercise any
and all outstanding SARs theretofore granted to him or her.

(b)    Except as otherwise provided in the Notice of Grant and subject to any
non-compete restrictions set forth in Article 10 of the Plan, in the event of
the Participant’s Retirement or Early Retirement, the Participant shall have the
right, on or before the earlier of the expiration date of the SAR or
thirty-six (36) months following the date of such Retirement or Early
Retirement, to purchase Shares under any SARs which at Retirement or Early
Retirement are, or within thirty-six (36) months following Retirement or Early
Retirement would become, exercisable.

7.    Lock-Up Period. Participant hereby agrees that, if so requested by the
Corporation or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration or the offering of any
securities of the Corporation under the Securities Act, Participant shall not
sell or otherwise transfer any Shares or other securities of the Corporation
during the 180-day period (or such other period as may be requested in writing
by the Managing Underwriter and agreed to in writing by the Corporation) (the
“Market Standoff Period”) following the effective date of a registration
statement of the Corporation filed under the Securities Act. The Corporation may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of the Market Standoff Period.

8.    Registration. The Shares subject hereto and issuable upon the exercise
hereof may not be registered under the Securities Act of 1933, as amended, and,
if required upon the request of counsel to the Corporation, the Participant will
give a representation as to his investment intent with respect to such shares
prior to their issuance. The Corporation may register or qualify the shares
covered by the SAR for sale pursuant to the Securities Act of 1933, as amended,
at any time prior to or after the exercise in whole or in part of the SAR.

9.    Method of Exercise of SAR. Subject to the terms and conditions of this
Agreement, the SAR shall be exercisable, in whole or in part, by following the
required steps and actions for exercise of the SAR through a third party benefit
provider (such as a stock plan administrator) or by delivering a written Notice
of Exercise (in a form designated by the Corporation), together with such
additional documents as the Corporation may then require, (the “Notice”) at any
time after the SAR becomes exercisable as provided in the Notice of Grant and
prior to the expiration date of the SAR. If the SAR is being exercised by any
person or persons other than the Participant, each Notice shall be accompanied
by proof, satisfactory to counsel to the Corporation, of the right of such other
person or persons to exercise the SAR. Each Notice of Exercise must be received
by the Corporation or its third party benefit provider on or before the date of
the expiration of this SAR. In the event the date of expiration of this SAR
falls on a day which is not a regular business day at the Corporation’s
executive office in Silver Spring MD., then such written Notice of Exercise must
be received at such office on or before the last regular business day prior to
such date of expiration.

10.    Settlement of SAR. Upon exercise of the SAR as provided in Section 9
above, a Participant shall be entitled to receive from the Corporation that
number of whole Shares equal in value to (i) the Fair Market Value of a Share on
the date the Corporation receives the Notice of Exercise multiplied by the
number of SARs being exercised, minus (ii) the base price of the SAR multiplied
by the number of SARs being exercised. In addition, the Corporation shall be
entitled to withhold from delivery to the Participant that number of Shares
equal in value to the minimum amount of tax that is required to be withheld in
connection with such SAR exercise, unless the Participant elects to pay the
withholding tax in cash on the date of exercise of the SAR. Fractional Shares
shall be disregarded. The SAR may be exercised only with respect to full Shares.

11.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to SARs awarded under the Plan or future SARs
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation.



--------------------------------------------------------------------------------

12.    Payment of Withholding. The Corporation shall not be required to issue or
deliver any certificate or certificates for its Shares purchased upon the
exercise of any part of this SAR prior to the payment to the Corporation, upon
its demand, of any amount requested by the Corporation for the purpose of
satisfying its obligation, if any, to withhold federal, state, local or foreign
income or earnings tax or any other applicable tax or assessment (plus interest
or penalties thereon, if any, caused by a delay in making such payment) incurred
by reason of the exercise of this SAR or the transfer of Shares thereupon. Such
withholding amount shall be paid by the Participant in cash. In the alternative,
the Committee shall withhold from the Shares to be delivered to the Participant
pursuant to an exercise of this SAR that number of Shares having a Fair Market
Value on the date the Corporation receives the Notice of Exercise equal to the
amount of the minimum required withholding tax. Participant acknowledges and
agrees that the Corporation may provide for the payment of any such taxes
through withholding from the Participant’s salary, reduction of the number of
Shares or other securities to be issued, or otherwise.

13.    Approval of Counsel. The exercise of the SAR and the issuance and
delivery of Shares pursuant thereto shall be subject to approval by the
Corporation’s counsel of all legal matters in connection therewith, including,
but not limited to compliance with the requirements of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, and the requirements of any shares exchange
upon which the Shares may then be listed.

14.    Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the proper address. All notices to
the Corporation or the Committee shall be addressed to them at 8515 Georgia
Avenue, Silver Spring, MD 20910, Attn: Corporate Secretary. All notices to the
Participant shall be addressed to the Participant or such other person or
persons at the Participant’s address above specified. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to that
effect.

15.    Benefits of Agreement. This Agreement shall inure to the benefit of and
be binding upon each successor and assign of the Corporation. All obligations
imposed upon the Participant and all rights granted to the Corporation under
this Agreement shall be binding upon the Participant’s heirs, legal
representatives and successors.

16.    Severability. In the event that any one or more provisions of this
Agreement shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

17.    Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware.

18.    No Guarantee of Employment. Nothing contained in this Agreement shall be
construed as (a) a contract of employment between the Participant and the
Corporation or any Subsidiary or Affiliate, (b) as a right of the Participant to
be continued in the employ of the Corporation or of any Subsidiary or Affiliate,
or (c) as a limitation of the right of the Corporation or of any Subsidiary or
Affiliate to discharge the Participant at any time, with or without cause.

19.    No Rights as Shareholder. The Participant shall not have any rights to
dividends or any other rights of a shareholder with respect to any Shares
issuable upon the exercise of any part of the SAR unless and until such Shares
shall have been issued by the Corporation to such holder (as evidenced by the
appropriate entry on the books of a duly authorized transfer agent of the
Corporation).

20.    Nonqualified Deferred Compensation. Neither the Corporation nor any
Subsidiary or Affiliate shall be responsible for, or have any liability to the
Participant or other person with respect to, any taxes or penalties which may be
imposed on the Participant in connection with an SAR granted under the Plan, in
the event that such SAR shall violate the provisions of Section 409A of the Code
and the regulations promulgated thereunder.

 



--------------------------------------------------------------------------------

21.    Compliance with Section 409A. Nothing in the Plan or this Agreement shall
operate or be construed to cause the Plan or the SAR to fail to comply with the
requirements of Section 409A of the Code. The applicable provisions of
Section 409A and the regulations thereunder are hereby incorporated by reference
and shall control over any provision of the Plan or this Agreement in conflict
therewith.

22.    Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement by and
among, as applicable, Participant’s employer, the Corporation, its Subsidiaries
and its Affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Corporation and Participant’s employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, tax
identification number, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all Stock Appreciation Rights or any other entitlement
to Common Shares awarded, canceled, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Participant understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the shares received upon
vesting of the Stock Appreciation Rights may be deposited. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands that Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s local human resources
representative. Participant understands that refusal or withdrawal of consent
may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that Participant may contact
Participant’s local human resources representative.

23.    Amendment. This Agreement may be amended in accordance with the Plan
without the consent of the Participant, provided that no amendment of this
Agreement shall reduce or diminish the value of the SAR without the consent of
the Participant.

24.    Acknowledgment of Nature of Plan and SAR. In accepting the SAR grant, the
Participant acknowledges that:

(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Corporation at any time, as provided in the Plan;

(b)    the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future SAR grants, or benefits in lieu of
a SAR even if SAR grants have been awarded repeatedly in the past;

(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Corporation;

(d)    Participant’s participation in the Plan is voluntary;

(e)    the SAR is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Corporation or to the
Participant’s actual employer, and the SAR is outside the scope of the
Participant’s employment contract, if any;



--------------------------------------------------------------------------------

(f)    the SAR is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(g)    neither the SAR grant nor any provision of this Agreement, the Plan or
the policies adopted pursuant to the Plan confer upon Participant any right with
respect to employment or continuation of current employment, and in the event
that Participant is not an employee of the Corporation or any Subsidiary or
Affiliate of the Corporation, the SAR grant shall not be interpreted to form an
employment contract or relationship with the Corporation or any Subsidiary or
Affiliate of the Corporation;

(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)    if Participant receives Shares, the value of such Shares may increase or
decrease in value;

(j)    no claim or entitlement to compensation or damages shall arise from
termination of the SAR grant, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Shares or upon vesting
of the SAR resulting from termination of the Participant’s employment by the
Corporation or the Participant’s actual employer (for any reason whatsoever and
whether or not in breach of local labor laws) and Participant irrevocably
releases the Corporation and the Participant’s actual employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and

(k)    in the event of involuntary termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
Shares and vest under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive Shares after
termination of employment, if any, will be measured by the date of termination
of Participant’s active employment and will not be extended by any notice period
mandated under local law; the Committee/Board shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the SAR award.

25.    Incorporation of Terms of Plan. This Agreement shall be interpreted
under, and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference, and shall be further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan will control.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed in
its name by its President or one of its Vice Presidents and its corporate seal
to be hereunto affixed and attested by its Secretary or one of its Assistant
Secretaries and the Participant has hereunto set his hand all as of the date,
month and year first above written.

 

WorldSpace, Inc.

Donald J. Frickel

EVP, General Counsel and Secretary

   

Name of Awardee

   

WorldSpace ID Number